Exhibit 10.1
EMPLOYEE EXCESS BENEFITS AGREEMENT
          THIS AGREEMENT, made this ____ day of _______, 201_, by and between
_____________________ (the “Employee”), and THE TIMKEN COMPANY (“Timken”), an
Ohio corporation having its principal offices at Canton, Ohio.
          WHEREAS, the Employee has been employed by Timken since
____________________ and is currently serving as ____________________ in a
capable and efficient manner; and
          WHEREAS, Timken desires to retain the services of the Employee and to
provide additional retirement compensation (hereinafter referred to as “Excess
Benefits”) to the Employee for his services; and
          WHEREAS, the Employee is willing to continue in the employ of Timken
until his retirement, provided that Timken will pay Excess Benefits to the
Employee upon the Employee’s retirement and/or to the Employee’s Spouse upon the
Employee’s death.
          NOW, THEREFORE, the parties covenant and agree as follows:

1.   Timken shall provide the following Excess Benefits:

  (a)   Except as provided in Section 2(a), if, under the Amended and Restated
Supplemental Pension Plan of The Timken Company (the “Supplemental Plan”), the
Employee would be eligible for a benefit pursuant to paragraph 2(a) of the
Supplemental Plan but for this Agreement and the Employee Terminates Employment
(as defined in Section 4(a) of this Agreement) after having been an elected
officer of Timken for five or more years, the Employee shall be eligible to
receive a benefit in an amount equal to the difference between

  (i)   the monthly pension the Employee would be entitled to receive under the
1984 Retirement Plan for Salaried Employees of The Timken Company, the
Retirement Plan for Salaried Employees of The Timken Company and the
Timken-Latrobe-MPB-Torrington Retirement Plan (hereinafter the “Retirement
Plans”) were it not for the limitations imposed by the Employee Retirement
Income Security Act of 1974, as amended, (“ERISA”) and Sections 401 and 415 of
the Internal Revenue Code of 1986, as amended (hereinafter collectively referred
to as “the Code Limitations”), and     (ii)   the monthly pension he would
actually receive under the Retirement Plans.

 



--------------------------------------------------------------------------------



 



      If any portion of the Employee’s benefit under the Retirement Plans is not
payable at the same time the Employee’s Excess Benefits are payable, the
corresponding portion of the Excess Benefit under this Section 1(a) shall be
determined by calculating such corresponding portion of the Excess Benefit that
would be payable under Section 1(a) and that portion of the benefit that would
be payable under the Retirement Plans at age 65 and then actuarially reducing
such Excess Benefit from age 65 to the commencement date provided under this
Agreement for the Excess Benefits. Any actuarial adjustments under this Section
1(a) shall be based on the “applicable mortality table,” as defined in
Section 417(e)(3) of the Internal Revenue Code of 1986 (the “Code”) and the
“applicable interest rate” as defined in Section 417(e)(3) of the Code, during
the third calendar month (October) immediately preceding the first day of the
calendar year in which the determination is made.         The Excess Benefits to
which the Employee is entitled under this Section 1(a) shall commence, subject
to Section 3, on the first day of the month following the later of (A) the
Employee’s Termination of Employment or (B) the Employee’s ____ birthday1. The
form of payment of the Excess Benefits to which the Employee is entitled under
this Section 1(a) shall be as specified under the provisions applicable to
Participants under the Supplemental Plan.     (b)   If a married Employee dies
after having been an elected officer of Timken for five or more years but prior
to commencement of the Employee’s benefit payments and the Employee’s Spouse is
entitled to a monthly pension under the Retirement Plans, Timken shall pay to
the Employee’s Spouse an amount equal to the difference between the monthly
pension the Employee’s Spouse would be entitled to receive under the Retirement
Plans, were it not for the Code Limitations, and the monthly pension the
Employee’s Spouse would actually receive under the Retirement Plans. Monthly
payments shall be made until the Spouse’s death. A Spouse’s benefit under this
Section 1(b), shall commence on the first day of the month following the later
of (A) the Employee’s death, or (B) the date on which the Employee would have
reached age 55.     (c)   Except as provided in Section 2(a), if the Employee
Terminates Employment after having been an elected officer of Timken for five or
more years, the Employee shall be entitled to a monthly benefit under this
Agreement equal to 60% of one-twelfth of Final Average Earnings (as defined in
the Retirement Plans without consideration of the pay limitation under Internal
Revenue Code (“Code”) Section 401(a)(17) and based on a five non-consecutive
year average), multiplied by the following ratio:

Years of Continuous Service (to a maximum of 15)
15
 

1   This age should be 55 or the date elected by the participant under the
Supplement Plan prior to Jan. 1, 2009 to be consistent with the Supplemental
Plan and to avoid impermissible changes to timing of payment under Section 409A.

- 2 -



--------------------------------------------------------------------------------



 



      reduced by each of the following:

  (i)   the monthly payment from the Retirement Plans before any adjustments for
optional forms of benefits are made but after any adjustment for early
commencement,     (ii)   the monthly payment under subsection (a) above before
any adjustments for optional forms of benefits are made but after any adjustment
for early commencement, and     (iii)   the monthly annuity value of the account
balance the employee would have accumulated under the Savings and Investment
Pension (SIP) Plan and any other qualified defined contribution plans sponsored
by Timken and the Post-Tax Savings Plan (the “Savings Plans”) on the date that
Excess Benefits are to commence under this Section 1(c), but excluding amounts
contributed by the Employee, such account balance being determined in the manner
set forth in the next to last paragraph of this Section 1(c).

      The benefit to which the Employee is entitled to receive under this
Section 1(c) shall commence, subject to Section 3, on the first day of the month
following the later of (A) the Employee’s Termination of Employment, or (B) the
Employee’s ___ birthday,2 and shall be paid in the form of a monthly annuity for
the life of the Employee. “Continuous Service” shall mean the Employee’s years
of ‘Continuous Service’ as determined under the applicable Retirement Plans or
Savings Plans as of the Employee’s Termination of Employment or, if earlier,
death. Notwithstanding any provision to the contrary, for purposes of the ratio
set forth in the first paragraph of this Section 1(c), if an Employee who has
been an elected officer of Timken for five or more years but who has less than
15 years of Continuous Service experiences an involuntary Termination of
Employment as a result of a layoff and such Termination of Employment is not for
Cause (as defined in Section 2(b), below), the Employee will be credited, as of
Employee’s Termination of Employment, with the lesser of (C) two additional
years of Continuous Service or (D) the number of years of Continuous Service
necessary for the Employee’s total years of Continuous Service to equal 15.    
    In the event the benefits described in Sections 1(c)(i) and 1(c)(ii) are not
payable immediately because the Employee has not met the service requirements in
the Retirement Plans, for purposes of this section, the benefits will be reduced
for early commencement in the same manner as if the Employee met the service
requirement for immediate commencement.         For purposes of
Section 1(c)(iii), the account balances related to the Savings Plans will be
determined by (A) assuming the Employee received in an account held for the
Employee under the Savings Plans the maximum amount of matching contributions at
the rate specified for matching contributions in Exhibit B for each year he was
an employee and eligible to participate in the Savings Plans and (B) assuming
Timken’s contributions to the account held for the Employee under the Savings
Plan, in addition to the matching

 

2   See Footnote No. 1.

- 3 -



--------------------------------------------------------------------------------



 



      contributions described in (A), consisted only of the Core Contributions
(as defined in the Savings Plans) under the Savings Plans at the rate specified
for Core Contributions in Exhibit B for each year he was an employee and
eligible for Core Contributions in the Savings Plans. Interest will be credited
to such account at a rate of eight percent (8%) per annum beginning at the end
of the year to which the contributions are attributable. The monthly annuity
will be that which could be purchased on the date of the Employee’s Termination
of Employment with the account balance at the date that Excess Benefits are to
commence under this Section 1(c) from an insurance company which at the time of
purchase has the highest rating by A. M. Best assuming that the annuity is
purchased with assets from a qualified retirement plan, is based on group rates,
is on a no commission basis and is payable for the Employee’s lifetime, with no
continuation after the Employee’s death.         Notwithstanding the foregoing
provisions of this subsection (c), if the Employee’s benefit payable under this
subsection (c) commences prior to attaining age 62, such benefit (before the
reductions described in Sections 1(c)(i), 1(c)(ii) and 1(c)(iii) are made) shall
be reduced by 4% for each year by which the commencement date of the benefit
precedes age 62.     (d)   If a married Employee is eligible for a benefit under
Section 1(c), his surviving spouse shall be entitled to a monthly benefit after
the death of the Employee as follows:

  (i)   If a married Employee dies after the Employee has started to receive the
benefit provided for under Section 1(c), the Employee’s surviving spouse shall
be entitled to receive an immediate monthly benefit equal to 50% of the amount
the Employee was receiving pursuant to Section 1(c). Such benefit will commence
on the first day of the month next following the month of the Employee’s death.
    (ii)   If a married Employee dies before the Employee has started to receive
the benefit provided for under Section 1(c) but after having been an elected
officer of Timken for five or more years, the Employee’s Surviving Spouse shall
be entitled to a monthly benefit equal to 50% of the amount the Employee would
have received pursuant to Section 1(c) if the Employee had commenced to receive
that monthly benefit at the Surviving Spouse’s benefit commencement date
specified below, determined by taking into account the Employee’s Final Average
Earnings and years of Continuous Service as of the Employee’s date of death. The
surviving spouse’s benefit payments pursuant to this subsection (ii) will
commence on the first day of the month next following the later of (A) the
Employee’s death, or (B) the date on which the Employee would have reached age
55.     (iii)   Monthly payments to a surviving spouse pursuant to this Section
1(d) shall be made until the spouse’s death.



- 4 -



--------------------------------------------------------------------------------



 



2.   (a) If (i) the Employee voluntarily terminates employment with Timken prior
to having been an elected officer of Timken for five or more years, (ii) Timken
discharges the Employee or requests that he resign his employment, prior to the
Employee having been an elected officer of Timken for five or more years, or
(iii) the Employee’s employment with Timken terminates for Cause, no Excess
Benefits shall become due and payable to the Employee and this Agreement shall
be considered terminated.

  (b)   For purposes of this Section 2, a termination shall be deemed to have
been for “Cause” only if based on the fact that the Employee has done any of the
following acts and such is materially harmful to Timken:

  (i)   An intentional act of fraud, embezzlement or theft in connection with
the Employee’s duties with Timken and resulting or intended to result directly
or indirectly in substantial personal gain to the Employee at the expense of
Timken;     (ii)   Intentional wrongful disclosure of secret processes or
confidential information of Timken or any of its subsidiaries; or     (iii)  
Intentional wrongful engagement in any Competitive Activity which would
constitute a material breach of the Employee’s duty of loyalty to Timken.      
  For purposes of this Section 2, the term “Competitive Activity” shall mean the
Employee’s participation, without the written consent of an officer of Timken,
in the management of any business enterprise if such enterprise engages in
substantial and direct competition with Timken and such enterprise’s sales of
any product or service competitive with any product or service of Timken
amounted to 25% of such enterprise’s net sales for its most recently completed
fiscal year and if Timken’s net sales of said product or service amounted to 25%
of Timken’s net sales for its most recently completed fiscal year. “Competitive
Activity” shall not include (A) the mere ownership of securities in any
enterprise and exercise of rights appurtenant thereto or (B) participation in
the management of any enterprise or business operation thereof other than in
connection with the competitive operation of such enterprise.         For
purposes of this Section 2(b), no act, or failure to act, on the part of the
Employee shall be deemed “intentional” unless done, or omitted to be done, by
the Employee not in good faith and without reasonable belief that his action or
omission was in or not opposed to the best interest of Timken. Notwithstanding
the foregoing, the Employee shall not be deemed to have been terminated for
“Cause” hereunder unless and until there shall have been delivered to the
Employee a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters of the

- 5 -



--------------------------------------------------------------------------------



 



      Directors then in office at a meeting of the Directors called and held for
such purpose (after reasonable notice to the Employee and an opportunity for the
Employee, together with his counsel, to be heard before the Directors), finding
that, in the good faith opinion of the Directors, the Employee had committed an
act set forth in subsection (b) of this Section and specifying the particulars
thereof in detail. Nothing herein shall limit the right of the Employee or his
beneficiaries to contest the validity or propriety of any such determination.

3.   Notwithstanding any provision of this Agreement to the contrary, if the
Employee is a “specified employee,” determined pursuant to procedures adopted by
Timken in compliance with Section 409A of the Code, on the date the Employee
Terminates Employment and if any portion of the payments to be received by the
Employee are by reason of his Termination of Employment, then to the extent
necessary to comply with Section 409A, amounts that would otherwise be payable
pursuant to this Agreement during the six-month period immediately following the
Employee’s Termination of Employment will instead be paid or made available on
the earlier of (i) the first business day of the seventh month after the date of
the Employee’s Termination of Employment, or (ii) the Employee’s death. Any
benefit payments that are scheduled to be paid more than six months after such
Employee’s Termination of Employment shall not be delayed and shall be paid in
accordance with the schedule prescribed by Sections 1(a) and 1(c), as
applicable.

  4. (a)   For purposes of this Agreement, “Terminates Employment” and
“Termination of Employment” shall mean a termination of employment (within the
meaning of Treasury Regulation Section 1.409A-1(h)(1)(ii)) with Timken and any
member of its controlled group (as such term is used for purposes of ERISA and
the Code, except that a 50% ownership or common control threshold shall be used
to determine controlled group status instead of an 80% ownership or common
control threshold). For purposes of the preceding sentence a termination of
employment shall also include a permanent decrease in the level of bona fide
services performed by the Employee after a certain date to a level that is 20%
or less of the average level of bona fide services performed by the Employee
over the immediately preceding 36-month period.

  (b)   Any references to the Employee’s Spouse herein shall mean the Employee’s
Spouse at the time of the Employee’s death or commencement of the Employee’s
Excess Benefits, whichever is applicable, under the Retirement Plans or Savings
Plans if the Employee is not a participant in the Retirement Plans, provided
that if a qualified domestic relations order provides that a former spouse of
the Employee is to be considered the Employee’s Spouse for purposes of pension
benefits, Timken shall consider such former spouse of the Employee to be the
Employee’s Spouse for purposes of this Agreement.

5.   This Agreement shall be binding upon and shall inure to the benefit of
Timken and the Employee and their respective successors and assigns; provided,
however, that, except as set forth herein, no rights to any benefit under this
Agreement shall be transferable or assignable by the Employee or any other
person, or be subject to alienation, encumbrance, garnishment,

- 6 -



--------------------------------------------------------------------------------



 



    attachment, execution or levy of any kind, voluntary or involuntary. Any
such attempted assignment or transfer shall terminate this Agreement and Timken
shall have no further liability hereunder.   6.   Timken is hereby designated as
the Named Fiduciary of this Agreement, in accordance with ERISA. The Named
Fiduciary shall have the authority to control and manage the operation and
administration of this Agreement and is hereby designated as the Agreement
Administrator.   7.   The obligations of Timken hereunder constitute an
unsecured promise of Timken to make payment of the amounts provided for in this
Agreement. No property of Timken is or shall be, by reason of this Agreement,
held in trust for the Employee, or any other person, and neither the Employee
nor any other person shall have, by reason of this Agreement, any rights, title
or interest of any kind in or to any property of Timken.       Notwithstanding
the foregoing paragraph, upon the earlier to occur of (i) a Change of Control
that involves a transaction that was not approved by the Board of Directors, and
was not recommended to Timken’s shareholders by the Board of Directors, (ii) a
declaration by the Board of Directors that the trusts under the Employee Excess
Benefits Agreements should be funded in connection with a Change of Control that
involves a transaction that was approved by the Board of Directors, or was
recommended to shareholders by the Board of Directors, or (iii) a declaration by
the Board of Directors that a Change of Control is imminent, Timken shall
promptly, to the extent it has not previously done so, and in any event within
five business days fund a trust established for the sole purpose of the payment
of the amounts payable under this Agreement. The amount to be contributed by
Timken prior to the Change of Control shall be calculated, using the actuarial
assumptions set forth in Exhibit A, by Towers Watson or another independent
actuary appointed by Timken. Notwithstanding any provision of this Agreement to
the contrary, no amount shall be transferred to a trust in accordance with this
paragraph if, pursuant to Section 409A(b)(3)(A) of the Code, such amount would,
for purposes of Section 83 of the Code, be treated as property transferred in
connection with the performance of services. Upon a Change of Control, the
rights of the Employee under this Agreement shall be fully vested and shall be
forfeited only if the Employee voluntarily terminates his employment prior to
completing five years of service as an elected officer of Timken.       For
purposes of this Agreement, “Change of Control” shall mean the occurrence of any
of the following events:

  (a)   The sale or transfer of all or substantially all of the assets of
Timken; or the merger, consolidation or reorganization of Timken with or into
another corporation or entity with the result that upon the completion of the
transaction, less than 51% of the outstanding securities entitled to vote
generally in the election of directors or other capital interests of the
surviving corporation or entity are owned, directly or indirectly, by the
pre-transaction shareholders of Timken;

- 7 -



--------------------------------------------------------------------------------



 



  (b)   A Schedule 13D or 14D-1F report (or any successor schedule, form or
report promulgated pursuant to the Securities Exchange Act of 1934 (the
“Exchange Act”)), is filed with the United States Securities and Exchange
Commission (the “SEC”) disclosing that any person (including a person as defined
in Sections 13(d)(3) or 14(d)(2) of the Exchange Act) has become the beneficial
owner (as defined in SEC Rule 13d-3) of securities representing 30% or more of
the combined voting power of the outstanding shares of Timken;     (c)   Timken
files a report or proxy statement with the SEC that includes a disclosure,
including, but not limited to, a disclosure in Item 1 of Form 8-K or Item 6(e)
of Schedule 14A, that a change of control of Timken has or may have occurred or
will or may occur in the future pursuant to any existing contract or
transaction; and     (d)   The individuals who at the beginning of any two
consecutive calendar year period constituted the Board of Directors cease for
any reason to constitute a majority of the Board of Directors; provided,
however, this subsection (d) shall not apply if the nomination of each new
Director elected during such two-year period was approved by the vote of at
least two-thirds of the Directors of Timken still in office who were Directors
of Timken on the first day of such two-year period.

8.   In the event that, in its discretion, Timken purchases an insurance policy
or policies insuring the life of the Employee to allow Timken to recover in
whole or in part, the cost of providing the benefits under this Agreement,
neither the Employee nor any beneficiary shall have any right whatsoever
therein; Timken shall be the sole owner and beneficiary of such insurance policy
or policies and shall possess and may exercise all incidents of ownership
therein.   9.   All questions of interpretation, construction or application
arising under this Agreement shall be decided by the Board of Directors of
Timken and its decision shall be final and conclusive upon all parties. Timken,
in its discretion, shall make all determinations as to rights to benefits under
this Agreement. Any decision by Timken denying a claim for benefits under this
Agreement shall be stated in writing and delivered or mailed to the Employee or
the Employee’s Spouse. Such decision shall (i) be made and issued in accordance
with the claims regulations issued by the Department of Labor, (ii) set forth
the specific reasons for the denial of the claim, and (iii) state that the
decision may be appealed by the Employee.   10.   Nothing contained in this
Agreement shall be construed to be a contract of employment nor as conferring
upon the Employee the right to continue in the employ of Timken in any capacity.
It is expressly understood by the parties hereto that this Agreement relates
exclusively to Excess Benefits and is not intended to be an employment contract.
  11.   This Agreement may not be amended, altered or modified, except by a
written instrument signed by the parties hereto. If Timken and the Employee
previously entered into an Employee Excess Benefits Agreement, this Agreement
shall supersede the provisions of the prior agreement and the Employee shall be
entitled to benefits solely under this Agreement.

- 8 -



--------------------------------------------------------------------------------



 



12.   Following Termination of Employment, the Employee shall comply with the
Restriction on Competition in paragraph 9 of the Supplemental Plan. If the
Employee engages in activity prohibited by this Section, then in addition to all
other remedies available to Timken, Timken shall be released from any obligation
under this Agreement to pay benefits to the Employee or the Employee’s Spouse
under this Agreement. Any such cessation of payments shall not reduce any
monetary damages that may be available to Timken as a result of the Employee’s
breach.   13.   The failure at any time to require performance of any provision
expressed herein shall in no way affect the right thereafter to enforce such
provision; nor shall the waiver of any breach of any provision expressed herein
be taken or held to be a waiver of any succeeding breach of any such provision
or as a waiver of a provision itself.       In the event that any provision or
term of this Agreement is finally determined by any judicial, quasi-judicial or
administrative body to be void or not enforceable for any reason, it is the
agreed upon intent of the parties hereto that all other provisions or terms of
the Agreement shall remain in full force and effect and that the Agreement shall
be enforceable as if such void or unenforceable provision or term had never been
included herein.   14.   Every designation, election, revocation or notice
authorized or required hereunder shall be deemed delivered to Timken: (a) on the
date it is personally delivered to Timken offices at 1835 Dueber Avenue, S.W.,
Canton, OH 44706-0927 or (b) three business days after it is sent by registered
or certified mail, postage prepaid, addressed to Timken at the offices indicated
above. Every designation, election, revocation or notice authorized or required
hereunder which is to be delivered to the Employee or a beneficiary shall be
deemed delivered to the Employee or beneficiary: (a) on the date it is
personally delivered to such individual (either physically or through
interactive electronic communication), or (b) three business days after it is
sent by registered or certified mail, postage prepaid, addressed to such
individual at the last address shown for him on Timken records. Any notice
required hereunder may be waived by the person entitled thereto.   15.   In the
event the Employee or the Employee’s Spouse is declared incompetent and a
guardian, conservator or other person is appointed and legally charged with the
care of the person or the person’s estate, the payments under this Agreement to
which the Employee or the Employee’s Spouse is entitled shall be paid to such
guardian, conservator or other person legally charged with the care of the
person or the estate. Except as provided hereinabove, when Timken, in its sole
discretion, determines that the Employee or the Employee’s Spouse is unable to
manage his financial affairs, Timken may make distribution(s) of the amounts
payable to the Employee or the Employee’s Spouse to any one or more of the
spouse, lineal ascendants or descendants or other closest living relatives of
the Employee or the Employee’s Spouse who demonstrate to the satisfaction of
Timken the propriety of making such distribution(s). Any payment so made shall
be made at the same time and in the same form as such benefit would be made to
the Employee and shall be in complete discharge of

- 9 -



--------------------------------------------------------------------------------



 



    any liability under this Agreement for such payment. Timken shall not be
required to see to the application of any such distribution made under this
Section 15.   16.   This Agreement shall be subject to and construed under the
laws of the State of Ohio.

  17. (a)   To the extent applicable, it is intended that this Agreement
(including all amendments thereto) comply with the requirements of Section 409A
of the Code and the Treasury regulations and other authoritative guidance issued
thereunder (“Section 409A”). This Agreement shall be administered in a manner
consistent with this intent.

  (b)   Notwithstanding any provision of this Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
Timken reserves the right to make amendments to this Agreement as Timken deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code. In any case, the Employee shall be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on the Employee or for the Employee’s account in connection with this Agreement
and neither Timken nor any of its affiliates shall have any obligation to
indemnify or otherwise hold Employee harmless from any or all of such taxes or
penalties.

               IN WITNESS WHEREOF, the parties hereto have executed this
Agreement on this ____ day of ______________,201__.

             
 
      THE TIMKEN COMPANY    
 
           
 
Employee      
 
By: William R. Burkhart    
 
      Its: Senior Vice President & General Counsel    

- 10 -



--------------------------------------------------------------------------------



 



EXHIBIT A
The amount to be contributed to a trust fund pursuant to Section 7 of this
Agreement to insure the performance of Timken’s obligations under this Agreement
in the event of a Change of Control shall be calculated using the “applicable
mortality table,” and the “applicable interest rate” as defined in Code
Section 417(e)(3), during the third calendar month immediately preceding the
date in which the contribution to the trust fund occurs.

- 11 -



--------------------------------------------------------------------------------



 



EXHIBIT B
Assumptions for Determination of Savings Plans Account Balances
Matching Contributions Rate:

      4.5% of the Employee’s Gross Earnings (as defined in Timken’s Savings and
Investment Pension (SIP) Plan as of January 1, 20113 for purposes of matching
contributions for highly compensated employees)

Core Contributions Rate:

      The contribution percentage rate of the Core Contribution is based on the
sum of the Employee’s full years of Credited Service and age as of December 31
of the previous calendar year with any fractional portion of a year of Credited
Service or age disregarded, and calculated as follows:

      Age Plus Years of Credited Service*   Contribution Percentage Rate 0-34  
1.00% of Gross Earnings**
   
 
35-44  
2.00% of Gross Earnings**
   
 
45-54  
3.00% of Gross Earnings**
   
 
55-64  
3.50% of Gross Earnings**
   
 
65-74  
4.00% of Gross Earnings**
   
 
75+  
4.50% of Gross Earnings**

 

*   “Credited Service” has the meaning given to such term in Timken’s Savings
and Investment Pension (SIP) Plan as of January 1, 2011.4   **   “Gross
Earnings” has the meaning given to such term in Timken’s Savings and Investment
Pension (SIP) Plan as of January 1, 20115 for purposes of matching contributions
for highly compensated employees.   3   If the restatement of the Savings and
Investment Plan effective January 1, 2011 has been amended, this date should be
reviewed to determine if a more recent version of the Savings and Investment
Plan should be cross-referenced. Any changes to the Savings and Investment Plan
should be considered to ensure compliance with Section 409A in light of the
cross-reference.   4   See footnote 3.   5   See footnote 3.

- 12 -